Upon consideration of the Suggestion of Death and Motion to Dismiss and the Combined Response to Motion to Dismiss and Contingent Motion for Extension of Time to File Reply Brief or Abate Proceedings filed in the above cause, and now being sufficiently advised in the premises,
IT IS ORDERED that said Motion to Dismiss shall be, and the same hereby is, GRANTED. This case is DISMISSED and this cause is returned to the Court of Appeals.
IT IS FURTHER ORDERED that defendant's convictions ab initio are VACATED.